Citation Nr: 1527289	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating for a right knee disability in excess of 10 percent prior to December 24, 2013, and in excess of 20 percent as of December 24, 2013.

2. Entitlement to an initial rating for a left knee disability in excess of 10 percent prior to December 24, 2013, and in excess of 20 percent as of December 24, 2013.

3. Entitlement to an initial compensable rating for right knee surgical scars.

4. Entitlement to an initial compensable rating for left knee surgical scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1986 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. It was last before the Board of Veterans' Appeals (Board) in November 2014. The Board remanded the matter for further development. See November 2014 Board Decision.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this case should take into consideration the existence of the electronic record.

The issues of higher ratings for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's three arthroscopic surgery scars on his right knee are approximately 1 centimeter in length and width each, circular, well-healed, and not painful or unstable.

2. His three arthroscopic surgery scars on his left knee are approximately 1 centimeter in length and width each, circular, well-healed, and not painful or unstable.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for right knee surgical scars have not been met at any time during the pendency of this appeal. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, DC 7802 (2014).

2. The criteria for an initial compensable rating for left knee surgical scars have not been met at any time during the pendency of this appeal. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, DC 7802 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled with the grant of service connection. Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In this respect, at the time the Veteran filed his claims, he signed a "Notice Acknowledgement and Response for the Benefits Delivery at Discharge Program," indicating he was notified of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claims. See March 2006 VCAA Notice Acknowledgement. This satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes obtaining service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, private medical records (PMRs), and VA examination reports. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The VA examiners reviewed the claims file, examined the Veteran, and recorded all pertinent clinical findings. The examination reports are adequate to determine the present level of the Veteran's right and left knee scars. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

The Veteran's right and left knee surgical scars were each assigned initial noncompensable ratings under DC 7802 (burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear). 38 C.F.R. § 4.118.

DC 7802 sets forth following the disability rating: 10 percent for areas of 144 square inches or greater. Id.

According to DC 7802 Note (1), a "superficial" scar is "one not associated with underlying soft tissue damage." Id. Note (2) specifies that separate evaluations should be assigned for each affected extremity when there are multiple qualifying scars or a single scar that affects multiple extremities. Id.

DC 7804 (unstable or painful scars) provides for higher disability ratings: 10 percent for one or two scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 30 percent for five or more scars that are unstable or painful. Id.

According to DC 7804 Note (1), an "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar." Id.

DC 7805 provides that scars may be rated on disabling effects not considered in DCs 7800 to 7804. Id.

An August 2006 VA examiner noted the Veteran had three arthroscopic, well-healed surgical scars on each knee. The same examiner noted in a June 2007 addendum examination report that the three healed arthroscopic scars on each knee were "insignificant."

A November 2009 VA examiner observed the Veteran had three scars on each knee, all measuring one centimeter. He described each scar as circular and nonlinear, not painful on examination with no skin breakdown, and superficial with no underlying tissue damage. He noted there was no inflammation, edema, or keloid formation; the scars were not disfiguring; and they did not limit motion or function.

The December 2013 VA examiner indicated the Veteran had surgical scars on his knees, but noted that the scars were nor painful and/or unstable, and that the total area of all his related scars was not greater than 39 square centimeters. The examiner further noted the scars were superficial and not painful.

In January 2015, the VA examiner noted the Veteran's right and left knee surgical scars were not painful or unstable, with frequent loss of covering of skin over the scars. The examiner observed that only two of the surgical scars were visible, all were well-healed, with no keloid formation or hyperpigmentation, and they did not cause limitation of function.

In a May 2015 statement, the Veteran noted the scars are tender and painful when palpated. See May 2015 Statement.

The probative evidence of record weighs against assignment of initial compensable ratings for his right and left knee scars. The November 2009 and December 2013 VA examiners noted that each scar was one centimeter by one centimeter and that the total area of all the scars was 39 square centimeters, respectively. Therefore, a 10 percent rating is not warranted under DC 7802 for areas of 144 square inch or greater.

While the Veteran reported that his scars were tender and painful on palpation, August 2006, June 2007, November 2009, December 2013, and January 2015 VA examination reports all note that the scars were not painful, therefore the Veteran's assertions are inconsistent with the treatment evidence of record, and the Board finds that they lacks credibility. See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (noting that when weighing the probative value of evidence, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The November 2009 and January 2015 VA examination reports note that the scars do not result in any functional limitations. Thus, the preponderance of the evidence weighs against finding any disabling effects associated with the Veteran's surgical scars. 

Since the Veteran's scars are neither painful nor unstable they cannot be rated under DC 7804 (unstable or painful scars).

Accordingly, the preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and entitlement to compensable ratings for right and left knee surgical scars is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered whether the evaluation of the Veteran's service-connected right and left knee scars should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected scars and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The symptoms associated with the Veteran's scars are addressed by the rating criteria. See 38 C.F.R. § 4.1118, DC 7802.

Thus, the rating criteria reasonably describe the limitations associated with the Veteran's right and left knee scars. The Veteran does not have any symptoms associated with these disabilities that have been left uncompensated or unaccounted for by his assigned schedular ratings. See Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

(ORDER ON NEXT PAGE)

ORDER

An initial compensable rating for right knee surgical scars is denied.

An initial compensable rating for left knee surgical scars is denied.


REMAND

Remand is necessary to ensure compliance with the Board's November 2014 remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives). The range of motion measurements, especially for bilateral knee extension, during the most recent January 2015 VA knee examination are inconsistent with the prior record and not adequately explained by the examiner. A new VA examination is required to determine the severity of the Veteran's right and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the January 2015 joints examination for a new examination. The VA examiner should assess the nature and severity of the Veteran's right and left knee disabilities and the functional limitations, if any, resulting from the disabilities. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. Provide the range of motion of both knees, expressed in degrees. 

State whether the flexion of the left and/or right knee is limited to 15 degrees, 30 degrees, 45 degrees, or 60 degrees.

State whether the extension of the left and/or right knee is limited to 45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 degrees, or 5 degrees.

State whether any functional loss due to pain and/or weakness causes disability beyond that reflected on range of motion measurements.

b. Conduct repetitive motion testing and note any decrease of range of motion after repetitive use, in degrees. Specifically, determine whether the knees exhibit weakened movement, excess fatigability, incoordination, painful motion, and/or pain with use.

c. State whether the Veteran experiences recurrent subluxation or lateral instability of the knees and, if instability exists, the degree of instability (severe, moderate, or slight).

d. State whether there is any ankylosis, abnormalities of the semilunar cartilage, impairment of the tibia and/or fibula, or genu recurvatum of the knees, bilaterally.

e. The examiner must provide a complete explanation of his or her opinion(s), based on his or her clinical experience and medical expertise and on established medical principles. If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

4. Then, review the examination report to ensure that it adequately responds to the above directives, including providing adequate explanations in support of the requested opinions. If the report is deficient in this regard, return the case file to the VA examiner for further review and discussion.

5. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to higher ratings for right and left knee disabilities. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


